DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  
The application has been transferred to examiner Wayne Zhong.  The caused inconvenience is apologized. 
Status of claims
Applicant's submission filed 3/4/2022 has been entered.  
Claims 2-4, 8-9 had been canceled.
Claim 1 has been amended.
New claims 10-14 are added. 
In summary, claims 1, 5-7, 10-14 are pending and examined in the office action.  Non-elected species stand withdrawn. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art. 
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or non-obviousness. 
Claims 1, 5-7, 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Roberts et al (WO2011127118, published 10/13/2011, filed 4//2011), in view of Moloney et al (US Patent 7666628, granted and published 2/23/2010, filed 1/26/2004). 
Claim 1 is drawn to a method comprising the steps of: 
(a) growing eukaryotic microalgae comprising a recombinant polypeptide under homeostatic growth conditions to target the recombinant polypeptide to microalgal chloroplast; 
wherein the recombinant polypeptide is a fusion polypeptide comprising a steroleosin protein;
wherein the steroleosin protein targets the recombinant polypeptide to the microalgal chloroplast under homeostatic growth conditions and targets the recombinant polypeptide to accumulated lipid particles under stress conditions; 
(b) subjecting the eukaryotic microalgae of step (a) to stress conditions to form accumulated lipid particles and to target the recombinant polypeptide to the accumulated lipid particles from the chloroplasts within the eukaryotic microalgae; 
(c) isolating the accumulated lipid particles from the eukaryotic microalgae of step (b); 
d) isolating the recombinant polypeptide from the accumulated lipid particles, 
e) cleaving the recombinant polypeptide to separate the steroleosin protein and the protein of interest, and 
f) isolating the protein of interest,
for producing a protein of interest (preamble). 

Dependent claims
Claim 5: the method of claim 1, comprising the step of introducing a nucleic acid encoding the recombinant polypeptide into the eukaryotic microalgae.  
Claims 6-7: the stress conditions include a deficiency in one or more nutrients, wherein the nutrient is nitrogen.  
New claims 10-11: the cleavable peptide linker is cleaved by an enzyme, wherein the enzyme is thrombin, Factor Xa collagenase, or chymosin.  
New claims 12-13, the cleavable peptide linker is chemically cleavable, wherein the peptide linker is chemically cleavable by cyanogen bromide.  

According to instant specification (p7, [0035]), the term “homeostatic growth conditions” as used herein, in relation to the cultivation of algal cells, refers to growth conditions under which an algal cell culture is grown under substantially optimal growth conditions”.  This definition is broad and does not provide any specific conditions. As such, the step of culturing the algal cell disclosed by the prior art is being interpreted to meet this limitation.
Roberts et al teach transform chloroplast of a eukaryotic microalgae cell with at least one nucleic acid molecule encoding a neutral lipid synthesizing enzyme (protein of interest, recombinant polypeptide) to make a transgenic eukaryotic microalgae (Chlamydomonas reinhardtii) ([0110], Examples 3-5, [0200]-[0202], claim 1).  
Roberts et al teach that recombinant polypeptide comprises fusion protein comprising an encapsulation protein and the neutral lipid synthesizing protein to form a fusion protein ([0008], [0021], [0065], claims 1-3, 10-14).  
Roberts et al teach that encapsulation protein is steoleosin or oleosin ([0013], [0064], claim 10).  
Roberts et al teach culturing the microalgae in growing medium (Examples 3-5, [0200]-[0202]).  In view of instant specification ([0035]) above, such culture reads on growing eukaryotic microalgae comprising the recombinant polypeptide under homeostatic growth conditions.  
Roberts et al teach growing the microalgae under stress conditions to produce increased lipid in chloroplasts (chloroplasts are where lipid is produced, [0050], [0054], [0135], claims 28-30). 
Roberts et al teach extracting/isolating lipids from the cell ([0187]-[0189]). 
Roberts et al teach isolating the recombinant polypeptide from the accumulated lipid particles (oil body, [0126]).  
Roberts et al demonstrated lipid production and accumulation by expressing the fusion protein (Example 5, [0202]). 
Accordingly, Roberts et al teach the limitations of claim 1, except do not teach the fusion polypeptide comprising a cleavable peptide linker. 
Moloney et al teach including a cleavable linker in the fusion protein targeting oil body (col 5, lines 50-55; Example 4 in col 27, lines 41-49). 
As analyzed above, Roberts et al teach that both steoleosin or oleosin are encapsulation proteins ([0013], [0064], claim 10).  
Moloney et al teach and demonstrated separating the proteins from the fusion protein, and separating the encapsulation protein oleosin from the protein of interest (col 6, 34-45; col 9, lines 1-4, Example 5 in col 29, lines 30-45).  
Moloney et al teach isolating the protein of interest (col 12, right col, lines 30-39). 
Thus, Moloney et al not only teach the claim limitation, but also teach the advantage that by including a cleavable linker, the protein of interest can be separated from the encapsulation protein (like oleosin or steroleosin) and isolated.  

Regarding dependent claim 5, Roberts et al teach transforming/introducing a nucleic acid encoding the recombinant polypeptide into the eukaryotic microalgae ([0007], examples 3-5, [0200]-[0202], claim 1).
Regarding claims 6-7, Roberts et al teach growing microalgae in nutrient (nitrogen) deficiency conditions to increasing lipid production ([0054], [0138], examples 3-4, [0200]-[0201]). 
Regarding new claims 10-11, Moloney et al teach that enzyme endoprotease Factor Xa cleaves the cleavable linker (example 7, col 30, lines 65-67, col 31, lines 1-12). 
Regarding new claims 12-13, Moloney et al teach that the cleavable peptide linker is chemically cleavable by cyanogen bromide (col 16, lines 63-67).  
An invention would have been obvious to one ordinary skill in the art if any teaching, suggestion or motivation in prior art leading the one to combine the teaching(s) or suggestion(s) of the cited references to arrive the claimed invention.  
One ordinary skill in the art would have realized the advantage that by including a cleavable linker in a fusion protein, the protein of interest can be separated from the encapsulation protein like oleosin or steroleosin, thus the protein of interest can be isolated in addition to isolating lipid, as taught by Moloney et al.  One ordinary skill in the art would have been motivated to modify the method of Roberts et al and include a cleavable peptide linker in the fusion protein of Roberts et al by applying the method as taught by Moloney et al, to achieve the expected results of producing and isolating lipid and protein of interest.  The expectation of success would have been high because Roberts et al demonstrated the success of producing lipid in the recombinant microalgae, and Moloney et al demonstrated the success of producing and isolating protein of interest.  The method steps are taught in detail.  
Since both Roberts et al and Moloney et al are directed to the same subject matter, it would have been obvious for one ordinary skill in the art to combine the teachings of Roberts et al and Moloney et al.  
Therefore, the invention would have been obvious to any ordinary skill in the art. 

New claim 14 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Roberts et al in view of Moloney et al as applied to claim 1 above, and further in view of Liu et al (US Patent 8759028, granted and published 6/24/2014, filed 10/28/2010).  
Claim 1 has been analyzed above. 
New claim 14 limits claim 1, wherein the cleavable peptide linker is an intein. 
Roberts et al in view of Moloney et al teach the fusion protein comprising a cleavable peptide linker, but do not teach such cleavable peptide linker being intein. 
Liu et al teach including intein as a linker between two proteins in a fusion protein, and the advantage is that intein leads to self-slicing and cleavage of the fusion protein, and demonstrated that the expression of protein of interest GFP is increased (abstract; example 2, col 18, lines 1-17; claim 1).  
One ordinary skill in the art would have realized that intein as a linker a fusion protein leads to self-slicing and cleavage of the fusion protein, and leads to increased expression of protein of interest as taught and demonstrated by Liu et al, and been motivated to modify the method as taught by Roberts et al in view of Moloney et al, to replace the linker of Moloney with intein as taught by Liu et al, to achieve the expected result of separating and isolating protein of interest as achieved by Moloney et al or Liu et al.  
The expectation of success would have been high because both Moloney et al and Liu et al taught the method in detail and demonstrated success in isolating proteins of interest. 
Therefore, the claim would have been obvious to one ordinary skill in the art.  

Remarks
The following references are relevant to instant application, are filed but not cited by the examiner: 
Chen et al (Fusion Protein Linkers: Property, Design and Functionality. Adv Drug Deliv Rev. October 15; 65(10): 1357–1369, 2013). 
Topilina et al (Recent advances in in vivo applications of intein-mediated protein splicing. Mobile DNA, 5:5, 1-14, 2014). 

Response to Arguments
In view of the significant amendment of claim 1, the 102 rejection is withdrawn.  
However, the 103 rejection is newly made accordingly citing new reference, as analyzed above.  In addition, [0122]-[0123] of WO2011/127118 is not cited in the 103 rejection.  
Thus, applicant’s arguments are no longer applicable to the rejection in this office action. 

Conclusion
No claim is allowed. 

Contact information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNESHAOBIN ZHONG whose telephone number is (571)270-0311.  The examiner can normally be reached on 8:30am to 5:00pm Monday to Friday EST.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shubo (Joe) Zhou can be reached on 571-272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Wayne Zhong/					 
Examiner, Art Unit 1662	
/CHARLES LOGSDON/Primary Examiner, Art Unit 1662